OPINION
Opinion by
Justice LANG-MIERS.
On November 30, 2012, we instructed appellant to provide proof of either payment of the clerk’s record or arrangements to pay for the record within ten days. We notified appellant that if he did not do so, this case would be dismissed. Appellant has not complied with the order or otherwise communicated with this Court regarding the appeal. We therefore DISMISS this appeal. The clerk’s February 1, 2013 request for an extension of time to file the record is DENIED as moot.